Evans, P. J.
(After stating the foregoing facts).
1. The prayers of the petition are, to declare a resulting trust against the holder of the legal title, for partition, and for accounting and other relief. A trust is implied whenever the legal title is in one person, but the beneficial interest, either from the payment of the purchase-money or other circumstances, is either wholly or partially in another. Civil Code, § 3159. The allegations are that the land was purchased with money belonging to the two plaintiffs and the defendant William N. Manning, during their minority, but that the deed was made to their mother. If the title was acquired by the mother under these circumstances, she held the land in trust for the beneficiaries whose money was used in paying for it, and the eestuis que trustent may maintain an equitable petition for the purpose of declaring the trust.
. The subsequent conveyance by the mother to the defendant William N. Manning, if taken with notice of the plaintiffs’ equity, would not deprive the plaintiffs of their remedy. A purchaser from one whose title is subject to the equity of another, and who- has notice of such equity, takes the land burdened with the equity. In the hands' of any but an innocent purchaser of the property, the fiduciary character clings to it. 27 Am. & Eng. Enc. Law 251; Maddox v. Oxford, 70 Ga. 179.
2. The plaintiffs are not barred of their remedy from lapse of time. It is alleged, that, soon after the youngest three children of Beuben Manning (the plaintiffs and the defendant William N. Manning) had attained their majority, it was agreed amongst them that their mother should have the exclusive occupancy of the land during her life. The defendant William N. Manning, if he made such agreement, is not in a position to urge in a court of conscience that his sisters, by respecting and observing their contract with him and his mother, are guilty of laches in not bringing the present action during the lifetime of the mother. There is no statute of limi*601tations regarding the time in which actions for land must be brought; and as this suit was instituted four years after the death of the mother, and no -independent equities or estoppels have intervened, the plaintiffs are not in such laches as debars their right of action. The demurrer was therefore properly overruled.
3. But the plaintiffs failed to prove all the essential allegations of their petition. They offered testimony of declarations of their mother as to the payment of the purchase-money. One witness testified that the mother declared that the money -used in the payment of the land was the distributive shares of the youngest three children and that the land belonged to them. Another witness testified that the mother,had stated that the land was purchased with the money obtained from the guardian of all the children of Beuben Manning, all of whom except the youngest three were settled with as they respectively reached their majority. The plaintiff Mrs. Crisler had not lived on the land since 1870, and the plaintiff Cora Manning lived in the same house with her mother until the latter’s death, and since then had remained in the house and retained possession of the curtilage, which contained about one acre and a half. The defendant William Manning, since the deed to him from his mother, had been in actual possession of all the land except the house and curtilage. No proof was offered to show that he ever contended or admitted that - any part of his or the plaintiffs’ inheritance went into the purchase of the land,- or that he had any actual notice of such investment. Nor was there any proof that he perpetrated any fraud on his mother in the purchase, of the land. If Mrs. Manning had sold the land to a stranger without notice of the plaintiffs’ equity, his title would have been taken free from such equity.
The defendant William Manning, so far as the proof developed, stands in the same relation to the plaintiffs’ attempt at assertion of their equity in the land as if he were a stranger. His deed recited a valuable consideration, and no testimony was adduced to impeach this recital. He was not shown to have actual notice of the plaintiffs’ equity, nor are there any facts disclosed from which notice may be implied. The circumstance that one of the plaintiffs lived in the house with her mother at the time of the defendant’s purchase is insufficient to raise an implication of notice. It is true that “possession of land is notice of whatever right or title the oc*602cupant lias” (Civil Code, § 3931); but a possession, effectual to impute notice, must have some element in it indicative that the occupancy is exclusive in its nature. This plaintiff is the daughter of the defendant’s grantor, and the evidence affords no inference other than that she lived with her mother, either as dependent on her generosity, or in the discharge of the filial duty of companionship and domestic aid. In either case she was a member of the family of her mother, who held the legal title, and who was in actual possession of the land, exercising ownership over it. Under these circumstances, the plaintiff had no possession, and a bona fide purchaser from her mother is protected from her secret equity. Austin v. Southern Home Asso., 122 Ga. 439 (50 S. E. 382). The nonsuit was the logical result of the case.
4. Several assignments of error relate to the exclusion of evidence, but the evidence excluded by the court, either literally or in substance, is not made to appear, and therefore no question is presented for adjudication. The court also excluded certain transcripts from the minutes of the court of ordinary, relating to the administration of the estate of Eeuben Manning, such as the bond, and the sale of personal property, and an agreement appearing upon the minutes that Mary Manning would rear the children without charge to the estate. These matters' were irrelevant to any issue made in the case. The plaintiffs also offered the will of Mary Manning, disposing of the property, wherein it was recited that some of the purchase-money was paid by her, and some came from the distributive shares of the plaintiffs and William N. Manning, and reciting that her deed to'William N. Manning was procured under the circumstances alleged in the petition, and devising one half of the lands to one of the plaintiffs and one fourth each to the other plaintiff and the defendant William N. Manning. The recitals in the will as to the circumstances under which William N. Manning procured the deed were mere hearsay, and could not bind him. After one in possession of land with the legal title conveys it to another he can not impugn the integrity of the title by derogatory statements subsequently made.

Judgment affirmed on both bills of_ exceptions.'


All the Justices concur, except Fish, C. J.. absent.